Citation Nr: 0824086	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-28 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1972 and from July 1974 to August 1975.  This appeal to 
the Board of Veterans' Appeals (Board) is from a September 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
the benefit sought on appeal.  As support for his claim, the 
veteran testified at a hearing in September 1997 before a 
local hearing officer at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

By way of history, an earlier October 1993 rating decision, 
which had initially considered and denied the veteran's claim 
for service connection for PTSD, had become final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently, 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran was thus required to submit new and material 
evidence to reopen the claim and warrant further 
consideration of it on the underlying merits (on a de novo 
basis).  The Board has an obligation to make the threshold 
preliminary determination on whether to reopen a claim 
because this affects the Board's jurisdiction to consider the 
underlying claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, in October 
2004, the Board found that there was sufficient new and 
material evidence to reopen the service connection claim for 
PTSD, and then remanded the underlying claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In October 2007, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim for service connection for PTSD.  

The claim has since returned to the Board for appellate 
review.  


	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

Although the veteran is currently diagnosed with PTSD, there 
is insufficient corroborating evidence that his alleged in-
service stressors actually occurred.  


CONCLUSION OF LAW

The veteran does not have PTSD from disease or injury 
incurred or aggravated during his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran dated in July 2003.  That letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).   Subsequent to the July 2003 letter, 
the RO readjudicated the claim in supplemental statements of 
the case dated in a February 2004 and October 2007.  The 
October 2007 letter further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VCAA notice provided by VA was clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  So, overall, he was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO and AMC obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), VA treatment records, and arranged for a VA PTSD 
examination.  Moreover, the Board specifically remanded in 
October 2004 in order that the AMC conduct further stressor 
development, which has since been done.  Therefore, the Board 
is satisfied the RO and AMC have made reasonable efforts to 
obtain any identified medical records and SPRs.  And the 
veteran and his representative have submitted numerous 
personal statements.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  So, service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis - PTSD

The veteran is seeking service connection for PTSD. 

To establish service connection for PTSD, the following is 
required:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f) (2007).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard, in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard 
(e.g., whether a person's exposure to a traumatic event and 
response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 140-141.  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of a claimed in-service stressors.  
Cohen, 10 Vet. App. 142 (1997).  "Just because a physician 
or other health professional accepted appellant's description 
of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  
Cohen, 10 Vet. App. 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  The veteran's own 
statements will not be sufficient.  Moreau, 9 Vet. App. at 
395-96.  Indeed, his unsubstantiated testimony, alone, 
cannot, as a matter of law, establish the occurrence of these 
alleged stressors.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
However, corroboration of every detail of a claimed stressor, 
including personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

At the outset, the record contains a current diagnosis of 
PTSD in accordance with VA regulation.  38 C.F.R. § 3.304(f).  
As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  The veteran's recent VA medical records 
diagnose him with PTSD in January 2004, and show ongoing 
treatment for the disorder during 2003-2004.  

Significantly, however, the veteran's PTSD claim must be 
denied because his allegations of suffering an in-service 
stressor cannot be verified.  

Since the veteran's official service personnel records (SPRs) 
do not indicate he received any medals, badges, wounds, or 
decorations specifically denoting combat against enemy 
forces, credible evidence is needed to verify his alleged 
stressors.  Indeed, he received the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooter M16 medal; however, there is no indication of 
receipt of combat-related citations such as the Purple Heart 
Medal or the Combat Infantryman Badge.  Moreover, although 
the veteran asserts that he was transferred to a security 
guard position, a review of his DD Form 214 and SPRs reveals 
that he engaged only in the non-combat military occupational 
specialty of cook.  

Specifically, the veteran asserts the following in-service 
stressors during his service in Vietnam during the Vietnam 
War as contributing to his current PTSD.  

First, the veteran alleges he asserts he witnessed the 
mutilated body of a murdered friend.  That is, in a September 
1997 RO hearing, the veteran testified that he and a fellow 
serviceman had engaged prostitutes for sexual relations at an 
off-post location in a local village.  Reportedly, an enraged 
boyfriend of one of the prostitutes brutally beat, murdered, 
and dismembered a serviceman-friend who had accompanied him 
to the off-post location.  He identified the murdered service 
comrade as Private Robinson, whom he called "Rob."  At the 
April 1998 VA psychiatric examination he reported frequent 
nightmares and images of his friend's mutilated body.  He 
indicated that the fellow serviceman's murder had occurred in 
November 1971 near his base at either "Longbeam" or "Redden 
House Benwayn."  It appears he was referring to Long Binh or 
Bien Hoa, Vietnam.  

Notably, upon remand by the Board in October 2004, the AMC 
contacted the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as the U.S. Armed Services Center for 
Unit Records Research or USASCURR) to attempt to verify the 
veteran's latter alleged stressor concerning the death of 
Private Robinson.  The JSRRC responded that on November 25, 
1971, the Bien Hoa Air Base received three rounds from a 
stand-off attack.  The U.S. Army casualty report listed 
several casualties with the last name Robinson in 1971, 
although none was listed for November 1971.  The report did 
list one casualty with the last name of Robinson in February 
1971 in Bien Hoa Province, but that soldier was wounded-in-
action, not killed and dismembered as the veteran alleges.  
Thus, the JSRRC report does not provide any specific details 
that would serve to verify the death of the Private Robinson 
that the veteran alleges was murdered.  However, the AMC also 
obtained relevant morning reports from the National Personnel 
Records Center (NPRC).  These morning reports are also 
unhelpful to the veteran's claim, as they are unremarkable 
regarding the death of a veteran named Robinson, for the 
period covering September 1971 to October 1971.  Based on the 
foregoing, the Board finds that further attempts to 
corroborate this claimed stressor would be futile.  Thus, 
this first stressor cannot be independently verified.  

Second, in a March 2003 statement, he asserts than on an 
unspecified night, around November 1971, he contributed to 
the death of two Vietnamese prostitutes.  That is, while on 
guard duty at the watchtower at Long Bhin base, a commotion 
led to his firing his M16 rifle along with other soldiers.  
In the aftermath, he learned that two Vietnamese women were 
dead, and saw that "[t]he blood leaking from these two 
bodies was running down the hill and everywhere."  As 
mentioned, his SPRs do not indicate that he was involved in 
combat, and as such, the credibility of his lay testimony 
cannot be presumed.  Credible evidence is needed to verify 
this alleged stressor, but there is nothing in the record to 
provide corroborating evidence of this incident, especially 
as the veteran has not provided enough specificity as to date 
and names of other soldiers involved.

Third, he alleges another stressor, involving guard duties 
during a special mission to clear landmines.  In a March 1996 
statement, he reported that he volunteered for guard duty to 
protect a special mission to clear landmines.  While 
journeying overnight for the mission through the jungle, the 
veteran alleged that by daylight, two of his comrades had 
been shot to death.  Then, in a July 1996 statement, he again 
discusses a special mission involving clearing landmines, 
mentioning it occurred in November 1971.  However, in this 
version, there is no recount of the experience in the jungle 
or of the deaths of two comrades.  Rather, he instead asserts 
that they came under attack by stones, firebombs, and bottles 
from a small group of Vietnamese, and they had to fight their 
way out.  This reportedly resulted in casualties and the 
mutilation of a "brother named Jones."  The details of the 
stressor involving this special mission are too unclear, 
vague, and contradictory to be even deemed credible, let 
alone verified.  And again, there is no evidence he was 
involved in combat.  As such, credible evidence is needed to 
verify this alleged stressor, and here there is none.  
38 C.F.R. § 3.304(f)(1); Cohen, 10 Vet. App. 147; See West 
(Carlton), 7 Vet. App. 76; Zarycki, 6 Vet. App. 98.  Thus, 
the Board finds that the veteran's third claimed stressor is 
unverifiable and unverified based on the evidence of record. 

Fourth, the veteran claims he was guarding a watch tower 
filled with explosives on an unspecified evening in November 
1971 during a monsoon.  At that time, he asserts that there 
was a large explosion, setting off a chain reaction.  See his 
November 1998 stressor statement; see also Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996) (If a veteran engaged in 
combat and the claimed stressor is combat related, the 
veteran's lay testimony is generally sufficient to establish 
the occurrence of the claimed in-service stressor.)  There 
are no details provided as to location or more importantly, 
the names or statements of any other soldiers involved in the 
alleged incident.  Moreover, even based on the vague details 
provided, there is simply no corroborating evidence in the 
record to lend credibility to this alleged stressor.

The Board also observes that it is peculiar that the 
veteran's previous allegations of stressors all occur in 
November 1971, when they are so disparate and unrelated, in 
nature.  It casts doubt as to the accuracy of each stressor 
individually, and the overall accuracy of all the alleged 
stressors.  

Lastly, the veteran's personal statements and treatment 
records indicate he may have experienced other stressors 
during service, including being subjected to mortar and 
rocket attacks and small arms fire, and witnessing many 
deaths.  Unfortunately, the veteran does not state these 
other alleged stressors with enough specificity as to dates, 
locations, and names of other soldiers involved to permit 
their independent verification.

Moreover, there is no medical evidence confirming a 
relationship or nexus between any claimed in-service stressor 
and his currently diagnosed PTSD.  38 C.F.R. § 3.304(f); 
Moreau, 9 Vet. App. at 396.  

The veteran's service medical records (SMRs) were negative 
for evidence or other indications of psychiatric conditions.  
And the fact remains that there is no documented treatment 
for PTSD for nearly two decades following service in Vietnam, 
a lengthy absence that is highly probative evidence against 
his claim.  Maxson v. Gober, 230 F.3d at 1333.  

The veteran asserts he has PTSD due to his experiences in 
Vietnam in his personal statements, as does his 
representative.  However, as a layman, not trained or 
educated in medicine, the veteran is not competent to offer a 
probative opinion as to whether his current PTSD disability 
is related to his military service that ended many years ago.  
Such determination requires medical expertise.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, so there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


